The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 21, 2013

                  No. 04-12-00749-CR, 04-12-00750-CR, 04-12-00751-CR

                                      Kwaku AGYIN,
                                         Appellant
                                            v.
                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                 Trial Court No. 2011CR10947, 2012CR0469, 2011CR10948
                        Honorable Lori I. Valenzuela, Judge Presiding

                                       ORDER

Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Patricia O. Alvarez, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court